DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. Applicant’s first argument that Madan does not teach a marker having an initially unknown 3D position is not persuasive. Although Madan does teach wherein the markers are disposed in an elastic headband, Madan teaches obtaining a plurality of both 2D and 3D images to accurately determine the spatial positioning of the markers relative to an area of interest and/or an image guided tool. Applicant’s argument with respect to processing the markers individually have been addressed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 claims “repeating said steps for each marker affixed to the object or the patient” which was not described in the specification.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "each marker" in line 12, which suggests a plurality of markers.  There is insufficient antecedent basis for this limitation in the claim, since the claim has been amended to recite a single marker.
Claim 12 recites the limitation "the positioning sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims not specifically addressed are rejected based on their dependencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madan (“Device and methods for "gold standard" registration of clinical 3D and 2D cerebral angiograms”, Proceedings Volume 9415, Medical Imaging 2015: Image-Guided Procedures, Robotic Interventions, and Modeling; 94151G (2015) https://doi.org/10.1117/12.2081908, Event: SPIE Medical Imaging, 18 March 2015, Orlando, Florida, United States).
With regards to claims 1 and 11, Madan discloses a device (i.e. processor) and method for calibration of an imaging system comprising: using at least one marker having an initially unknown 3D position (section 2.3.1), acquiring a plurality of 2D images for a plurality of viewpoints of the imaging system (Figure 1, section 2.3; Two 2D images, orthogonal views), and estimating the projection matrices (section 2.3.2) corresponding to the projections of the object at different viewing angles (section 2.3.2, orthogonal) and reconstructing the position of a marker in 3D from the estimation of the projection matrices (Figure 1, reconstruct markers positions in 3D from 2D projections; section 2.3.2). Madan does not specifically teach repeating the method steps for each marker. However, during the localization and identification of the markers, Madan teaches detecting the markers in groups and repeating the detecting of said marker groups using a different threshold (section 2.3.1) and further wherein each marker candidate is analyzed  (Algorithm 1) to establish mutual correspondence between each marker location in 3D and 2D images (section 2.3.1), and further wherein the position of each of the markers’ centers are determined as accurately as possible to obtain a highly accurate registration. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Madan with the claimed step.
With regards to claim 2, Madan discloses comprising an offline calibration step in order to calculate the initial projection matrices (Figure 1; Co-register markers from the original 3D volume and reconstruction).
With regards to claims 3 and 12, Madan discloses calculating the initial projection matrices based on data such as: Positioner Primary Angle, Positioner Secondary Angle, Distance Source to Detector, and Distance Source to Patient (Table 1), but does not specify using the orientation sensors or the positioning sensors of the system. Nevertheless, the use of orientation sensors or positioning sensors were generally known in the art for calculating said data. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Madan with the claimed sensors to effectively calculate the initial projection matrices.
With regards to claims 4 and 5, Madan discloses wherein the markers comprise radio-opaque markers distributed throughout an elastic band, wherein said band is configured to be affixed to a patient (section 2.1). Although Madan does not specifically teach wherein the markers are distributed on an adhesive patch as claimed, such a modification would have been known and considered a matter of routine design choice. Modifying Madan with the claimed patch would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 6, Madan discloses wherein use is made of markers integrated into a stretchable fabric (section 2.1).
With regards to claim 7, Madan discloses wherein use is made of small markers distributed over the entirety of a compressive garment before covering part of a patient to be reconstructed (section 2.1).
With regards to claim 8, Madan discloses wherein use is made of at least one anatomical marker (section 2.3.1; dental crown).
With regards to claim 9, Madan discloses wherein use is made of at least one radio-opaque marker implanted in the patient's anatomy (section 2.3.1; dental crown).
With regards to claim 10, Madan discloses further comprising a step of using the geometrical features of the system in order to reconstruct a 3D image (Table 1; Distance Source to Detector, Distance Source to Patient).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884